IN THE SUPREME COURT OF TEXAS
                            ______________________

                            Misc. Docket No. 17-9069A
                            ______________________

                         ORDER SEALING RECORDS
                            Hon. Hilary H. Green
      The Court orders that the following records filed by the Commission on Judicial
Conduct with its motion to suspend Judge Hilary Green are ordered sealed:

   x   Req. 12, third paragraph
   x   Ex. H, page 10, questions 23 and 24 and responses
   x   Ex. H, pages 11–17
   x   Ex. H, page 18, question 36 and response
   x   Ex. P, page 36, line 3 through page 40, line 25
   x   Ex. P, page 41, line 11 through page 42, line 10
   x   Ex. P, page 51, lines 2 through 12
   x   Ex. P, page 71, lines 21 through 25
   The Commission on Judicial Conduct shall redact this information from its motion
and file the redacted motion with the Clerk of the Court for posting on the Court's
website.

       As ordered by the Supreme Court of Texas, in chambers,

                                             With the Seal thereof affixed at the
                                             City of Austin

                                             This 12th day of July, 2017.



                                             __________________________________
                                             _______
                                             __   _ ________________
                                                                  _ ______
                                                                        _ ________
                                                                                _
                                                                                __
                                             BLAKE A. HAWTHORNE, CLERK
                                             SUPREME COURT OF TEXAS